DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7-9, 15, 19, 21-33, 38, 40-74 and 76-85 are canceled. Therefore, claims 1-4, 6, 10-14, 16-18, 20, 34-37, 39 and 75 are currently pending in this application. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xin Zhang, on November 23, 2021
The application has been amended as follows: 
In claim 3, page 5, lines 6 and 7, please delete “(e.g. HCl salt)
In claim 3, page 5, line 9, please delete “(e.g., hydrazine hydrate)
In claim 3, page 6, lines 11 and 12, please delete “(e.g., mesylate, tosylate or triflate)
In claim 36, page 17, lines 5 and 6, please delete “(e.g. HCl salt) 
In claim 36, page 17, line 8, please delete “(e.g., hydrazine hydrate)
In claim 36, page 18, lines 2 and 3, please delete “(e.g., mesylate, tosylate or triflate)

Please, add the following two new claims:
---------------------------
 86. (New) The process of claim 3, wherein said salt of the 
N,O-dimethyldhydroxylamine is HCl salt; said hydrazine is hydrazine hydrate; and said sulfonate ester is mesylate, tosylate or triflate.
87. (New) The process of claim 36, wherein said salt of the 
N,O-dimethyldhydroxylamine is HCl salt; said hydrazine is hydrazine hydrate; and said sulfonate ester is mesylate, tosylate or triflate.  --------

Reasons for Allowance 
The present invention is drawn to a process of preparing intermediate products of Formula 4, 
    PNG
    media_image1.png
    121
    138
    media_image1.png
    Greyscale
comprising reacting an amide compound of Formula 
    PNG
    media_image2.png
    97
    92
    media_image2.png
    Greyscale
with pyrimidine compound of Formula
    PNG
    media_image3.png
    106
    123
    media_image3.png
    Greyscale
. The invention is also directed to methods of preparing other products (Formula II, Formula III) using the intermediate product of Formula 4 or the process described in claim 1.  The processes of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent Publication No. 2017/0137439 A1 to Nakai et al.  However, Nakai, et al. fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed processes. None of the published processes anticipated, or rendered obvious, the processes as described in this application. 
Therefore, claims 1-4, 6, 10-14, 16-18, 20, 34-37, 39, 75, 86 and 87 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM -4:30PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626